— In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Orange County (Owen, J.), dated April 3, 2009, which granted the separate motions of the defendant Orange-Ulster BOCES, and the defendant Joint Recreation Commission of the Town and Village of Goshen, for summary judgment dismissing the complaint insofar as asserted against each of them.
Ordered that the order is affirmed, with costs.
In support of their separate motions for summary judgment, the defendants Orange-Ulster BOCES and Joint Recreation Commission of the Town and Village of Goshen made prima facie showings of entitlement to judgment as a matter of law by demonstrating that, pursuant to the doctrine of primary assumption of risk, they owed no duty to the plaintiff (see Maddox v City of New York, 66 NY2d 270, 274-275 [1985]; Lombardo v Cedar Brook Golf & Tennis Club, Inc., 39 AD3d 818, 819 [2007]; Joseph v New York Racing Assn., 28 AD3d 105, 108-109 [2006]; Barboto v Hollow Hills Country Club, 14 AD3d 522 [2005]). In opposition, the plaintiff failed to raise a triable issue of fact. Rivera, J.P., Angiolillo, Dickerson and Roman, JJ., concur.